Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 54-62 are pending and examined herein. 

Response to Arguments
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 112 rejections have been fully considered and are persuasive. The 35 U.S.C 112 rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of 35 U.S.C 112. 
Applicant’s arguments, in view of the amendments, with respect to the 35 U.S.C 103 rejections have been fully considered. The argument are directed towards the amended claim language and are therefore addressed below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59 and 60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 59 recites the limitation “an additional fuel pellet manufacturing unit” which renders the claim indefinite. The claims do not positively recite a first fuel pellet manufacturing unit and therefore the recitation of an “additional” fuel pellet manufacturing unit is unclear. 
 Claim 60 recites the limitation “an additional fuel powder manufacturing unit” which renders the claim indefinite. The claims do not positively recite a first fuel powder manufacturing unit and therefore the recitation of an “additional” fuel powder manufacturing unit is unclear. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claim 54-62 are rejected under 35 U.S.C. 103 as being unpatentable over Negro et al. “Studies on Capacity Expansion of Fuel Plants for Nuclear Reactors” in view of Kushner “Nuclear Fuel Fabrication for Commercial Electric Power Generation”.
Regarding claims 54, 55, 58 and 61 Negro discloses a method of expanding a nuclear fuel manufacturing plant having a manufacturing unit (Section 3.2; work centers 1, 2, 3, 4), the method comprising: operating the plant to produce nuclear fuel (3.2) and then; expanding the plant by building at least one additional manufacturing unit and connecting the additional manufacturing unit to an existing manufacturing unit, the additional manufacturing unit configured for manufacturing components for use in producing a further nuclear fuel by the manufacturing unit (3.2.1.3). Negro discloses a generic method for increasing nuclear fuel productions capacity but is silent with respect to a manufacturing a nuclear fuel assembly. 
Kushner teaches a method of operating a plant (Pg. 244 “This paper can be described as a walking tour through a typical nuclear fuel fabrication plant”) for manufacturing a nuclear fuel assembly comprising nuclear fuel rods arranged in a bundle and a skeleton supporting the fuel 2 Pellets Into Fuel Rods”), the method comprising: operating the insertion station to insert fuel rods into a skeleton to obtain a nuclear fuel assembly (Pg. 246: “fuel rods are loaded into the skeleton assembly by inserting them through each grid cell”) and operating the packaging station to package the nuclear fuel assembly into a fuel assembly container (Pg. 246: “the unit is packaged in a shipping container for transfer”). 
Negro discloses that that the doubling of the bottleneck capacity is done by means of acquiring new equipment (Pg. 47) and the increase in the bottleneck’s capacity imposes changes in the production line and in its layout. Here, bottleneck is defined as a process that belongs to the critical production path and the process that takes the longest time to be executed (Pg. 40). This means that in order to increase the manufacturing capacity of a currently operating production facility, additional manufacturing units must be built through changes to the production line/layout by the addition of new equipment. 
A skilled artisan would recognize that each process would take a different amount of time and certain steps would be faster than others. For example, a fuel assembly or a fuel rod manufacturing process would take longer than a packing and shipping process due to the complexity. In the manufacturing plant of Kushner, a skilled artisan would recognize that the 
Therefore, it would have been obvious to one of ordinary skill in the art to apply the expansion method of Negro to the manufacturing plant and process of Kushner to build one or more additional manufacturing units in order to increase the bottleneck’s capacity. As a result, by operating two or more manufacturing units simultaneously (i.e. fuel assembly manufacturing units or fuel rod manufacturing units), the manufacturing capacity of fuel assemblies would be increased. Since the packaging and shipping processes would take less time, the packing station is able to do the packaging of the increased amount of fuel assemblies in one station and the production of the currently operating fuel fabrication facility would be increased. 
Alternately, the claims are directed towards duplicating manufacturing units that already exist in the prior art as taught by Kushner. One of ordinary skill in the art could have applied the expansion method of Negro to the manufacturing plant and process of Kushner with a reasonable expectation of success to improve the manufacturing capacity in the same way as the claimed invention by duplicating the manufacturing units. A mere duplication of parts is obvious and has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.  Building one or multiple additional manufacturing units and integrating the units into a previously operating fabrication plant is a conventional activity and produces no surprising, new or unexpected results. 
Regarding claims 56 and 59, the application of Negro’s plant expansion methodology to the fuel assembly manufacturing plant of Kushner makes obvious adding a fuel rod manufacturing unit to the plant of Kushner. Kushner further teaches a fuel pellet manufacturing 2 based nuclear fuel pellets (Pg. 245: “compacting and pressing UO2 into pellets”) and connecting the fuel pellet manufacturing unit to the fuel rod manufacturing unit (the units are contained within the same fabrication plant and therefore are connected). Negro further teaches expanding a plant by building additional units. As described above in claim 54, it would have been obvious to build one or more fuel pellet manufacturing units and such a modification provides the predictable result of increasing the amount of fuel pellets produced. 
Regarding claims 57 and 60, the application of Negro’s plant expansion methodology to the fuel assembly manufacturing plant of Kushner makes obvious adding a fuel rod manufacturing unit and fuel pellet manufacturing unit to the plant of Kushner. Kushner further teaches a fuel powder manufacturing unit configured for converting UF6 into UO2 (Pg 244: “conversion of enriched UF6 into UO2”) and connecting the fuel powder manufacturing unit to the fuel pellet manufacturing unit (the units are contained within the same fabrication plant and therefore are connected). Negro further teaches expanding a plant by building additional units.  As described above in claim 54, it would have been obvious to build one or more fuel powder manufacturing units and such a modification provides the predictable result of increasing the amount of UO2 produced. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646